DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fijas (US 2005/0284157).

Regarding claim 1, Fijas teaches a heat exchanger adapted for cooling and dehumidifying air comprising: 
a cooler/heater (Fig. 5; 12’) provided with heat exchange surfaces (112) configured so as to define between them two countercurrent (Fig. 5) paths (see flow paths illustrated leading from entrances 116 and 115) that comprise: a first path for a flow of hot and humid air (from 116 to 101; Fig. 5) which extends between a first inlet line (openings for 18) and a first outlet line (101); a second path for a flow of cold dehumidified air (115 to 47; Fig. 5) extends between a first inlet line (the top openings for 115; Fig. 5) and a second outlet line (openings for 47); an evaporator (14’) provided with heat exchange surfaces (114) configured to define between them two counter current paths that comprises: a first path for a flow of partially cooled humid air (from 103 to 105) coming from the first outlet line of the cooler/heater (see Fig. 5) which extends between a first inlet line (103) and a first outlet line (outlet openings at 105); a second path for a coolant fluid (from 121 to 123) coming from an external source (Para. [0046]; “source not shown”) which extends between a second inlet line (openings for 121) and a second outlet line (openings for 123); a condensate separator (100), in which condenser surfaces are 
a first conduit that places in communication said outlet line of the condensate separator with the second inlet line of the cooler/heater (conduit formed by 110; fig. 4); a second conduit that places in communication the first outlet line of the cooler heater with the first inlet line of the evaporator (conduit formed by 108; Fig. 4); and a third conduit that places in communication the first outlet line of the evaporator with the first inlet line of the condensate separator (conduit formed by 120; Fig. 4), said conduits being arranged projecting externally from said outer surface that delimits said single block body (see Fig. 4).

Fijas further teaches that:
the conduits are defined between the outer surfaces of the single-block body and covers (116, 104, 120, 110, 108) with a concave profile (see Figs. 4-5) each of which has a perimeter edge which is sealingly fixed to the outer surface of the single block body through said connection means (e.g. brazing) and externally to the perimeter of each pair of the lines (see Figs. 4-5; necessarily around the outer edges of the perimeters in order to not block flow as intended for functional use), per claim 2;

the second inlet and outlet lines of the cooler/heater and evaporator each communicate with a junction sleeve (see round end fittings on each of 122 and 124; see round end fittings attached to the exterior surfaces of 118 and 116 in Fig. 5) adapted for connection with a corresponding inlet or outlet pipe, per claim 4;
the third cover includes a perforated (at 109; Fig. 5) sleeve (120) for draining the condensate (107), per claim 5;
the condensate separator is of the coalescence type (the water droplets accumulate on the plates 102 and/or fins attached thereto; Para. [0048]), per claim 7; and
a compressed (Para. [0002]) air drying system (see Figs. 4-5) comprising at least one heat exchanger realized according to claim 1 (see claim 1 addressed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fijas.

It would have been obvious to one of ordinary skill in the art to form the device taught by Fijas in Figures 4-5 via the method where the attachment means are all welded seams, as he admits is old and known in the prior art, in order to provide a device which is more robust and long lasting.
While it is acknowledged that one of the purposes of the invention of Fijas is to provide a device which requires fewer manufacturing steps by avoiding welding (see Para. [0010]), this is not considered a complete teaching away as the device taught by Fijas in Figures 4-5 makes separate contributions to the art independent of its method of manufacture. Fijas describes five separate improvements on the art (one in each paragraph from [0011]-[0015]) which are unrelated to the method of manufacture requiring welding and would still constitute an improved device even if the older manufacturing method were retained for purposes of more robust construction as proposed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fijas in view of Applicant’s Admitted Prior Art (portions of specification quoted below).
Regarding claim 6, while Fijas teaches that the cooler/heater and evaporator are counter-current (see Fig. 5) he does not specify whether or not they contains fins.
The applicant has admitted at Para. [0047]-[0048] (as published) that the use of finned pack construction for such devices is old, well-known, and commonplace in the art.
Therefore, it would have been obvious to use this construction in the device of Fijas to minimize design costs and uncertainties.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fijas in view of Bellemo (US 2005/0247075).
Regarding claim 9, Fijas teaches the use of a single brazing step for joining all of his components for the device of Figures 4-5 (Para. [0037]).
Bellemo teaches that it is old and well-known in the art to join components in a dehumidifying system having a cooler/heater (20) evaporator (30) and separator (50) via flanges and bolts (e.g. Figs. 11-12; 60, 68, 69).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the flanges and bolted junctions of Bellemo in the device of Fijas in order to allow for disassembly for repair and/or cleaning of the device.
Again, while it is acknowledged that one of the purposes of the invention of Fijas is to provide a device which requires fewer manufacturing steps by brazing in a single step (see Para. [0010]), this is not considered a complete teaching away as the device taught by Fijas in Figures 4-5 makes separate contributions to the art independent of its method of manufacture. Fijas describes five separate improvements on the art (one in each paragraph from [0011]-[0015]) which are unrelated to the single-brazing step method of manufacture and would each still constitute an improved device even if another manufacturing method were used for purposes proposed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763